SUPPLEMENTAL OPINION.
This supplemental opinion is simply to correct an error in the published report of the opinion of this Court in the above entitled case as it is reported in 59 Iowa 663, 13 N.W. 844. The opinion clearly indicates, in the body thereof, that the decision of the Circuit Court of Calhoun County, from which the appeal was taken, was reversed, although the word "Affirmed" appears at the end of the opinion. This is contrary to the original opinion. The original opinion of this Court as it appears on pages 39 to 44, both inclusive, of Volume 115 of the Opinions of the Supreme Court, has the word "Reversed" written at its close, instead of the word "Affirmed". In the opinion, as reported in 13 N.W. 844, it correctly appears that the decision appealed from is shown as "Reversed," on page 846 of the report.
Reporter's Note: See also Reporter's errata, same title, Volume 63 Iowa Reports, page 4.
 *Page 1